             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION and ALICEA CRUCE,

     Plaintiffs,

          V.                         *                 CV 118-145
                                     ★



B. FEHR, LLC d/b/a GOLDEN
                                     *
CORRAL,


     Defendant.



                               ORDER




     On October 4, 2018, Alicea Cruce moved to intervene as a

plaintiff.     {Doc. 4.)     Plaintiff Equal Employment Opportunity
Commission (^'EEOC") and Defendant consent.            (Doc. 5; Def.'s Mot.

for Extension of Time, Doc. 7, ^ 4.)          Upon due consideration, the

Court GRANTS the motion.      (Doc. 4.)   The Court DIRECTS the Clerk

to docket Plaintiff Alicea Cruce's Complaint in Intervention (Doc.

4-1) as a stand-alone entry.        The docket already reflects Alicea

Cruce as a plaintiff.

     Having    previously    been    served     with    the   Complaint   in
Intervention, Defendant shall have twenty-one (21) days from the

date of this Order to respond.      Under the Order dated November 13,

2018 (Doc. 8), Defendant shall have through and including December

13, 2018, to respond to Plaintiff EEOCs Complaint (Doc. 1).
       ORDER ENTERED at Augusta, Georgia, this     day of November,

2018



                                J. Rm&fL HALL, CHIEF JUDGE
                                UNITED^TATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA
